COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00022-CV


M.C., Individually and as Next Friend      §    From the 17th District Court
of J.C., a Minor; E.P., Individually
and as Next Friend of A.P., a Minor;
and each on behalf of the Estate of        §    of Tarrant County (017-269875-13)
J.G., Decedent

v.                                         §    February 22, 2018


Pantego Camp Thurman, Inc.                 §    Opinion by Chief Justice Sudderth

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants shall pay all of the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth